1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
     CARLOS VEGA,                            ) Case No. 2:18-cv-08293-JDE
12          Plaintiff,                       )
13   vs.                                     )
                                             ) JUDGMENT OF REMAND
14
     NANCY A. BERRYHILL,                     )
15   Acting Commissioner of Social Security, )
16            Defendant.                     )
     _______________________________         )
17
18         The Court having approved the parties’ Stipulation to Voluntary Remand Pursuant
19   to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
20   Remand”), IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
21   captioned action is remanded to the Commissioner of Social Security for further
22   proceedings consistent with the Stipulation to Remand.
23
24           March 11, 2019
     DATED: _________________
25
                                                  __________________________________
26
                                                 JOHN D. EARLY
27                                               United States Magistrate Judge
28
